DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a restriction requirement mailed 07/15/2021, Applicant elects Group II (Claims 9-22) for examination and Claims 1-8 have been withdrawn from consideration in this application. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 06/29/2020 and 11/13/2020                has been considered. An initialed copy of form 1449 is enclosed herewith.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21- 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al. (US 7334787 B2).
Re. claim  21, 
Akiyama Fig. 2 shows an image forming apparatus (printer 100), comprising: 
an image forming unit configured to form an image on a printing medium (FIG. 2. is an explanatory view showing a schematic constitution of a sheet feeding apparatus mounted on the printer); and 
a conveying roller configured to convey the printing medium (see a sheet feed/transfer mechanism 1 in fig. 2 and column 8, lines 39-59); 
a motor configured to drive a first load by rotating in a first direction and to drive a second load by rotating in a second direction that is a reverse direction to the first direction (column 9, lines 4-22); and
a motor control apparatus (10 in fig. 2) configured to control the motor (LF motor 7), wherein the motor control apparatus comprising: 
Akiyama discloses a phase determiner for determining a rotational phase of a rotor of the motor (Fig. 7, element 18); and 

a first control mode (controller 17) for controlling a driving current flowing through the winding based on a current of a predetermined magnitude (fixed PWM driving controller 17 outputs a fixed PWM duty value which sets the driving current to a predetermined magnitude), and 
a second control mode (controller 18) for controlling a driving current flowing through the winding so that a deviation between a command phase representing a target phase of the rotor and a rotational phase determined by the phase determiner is reduced (column 11, lines 3-13), wherein 
the controller executes the first control mode without executing the second control mode (see selector 48) in a case of rotating the motor in the first direction, and executes the second control mode in a case of rotating the motor in the second direction which is a reverse direction to the first direction (column 11, lines 14-22, column 13, lines 4-11).
Re. claim 22, 
Akiyama Fig. 2 shows an image forming apparatus (printer 100), comprising: 
an image forming unit configured to form an image on a printing medium (FIG. 2. is an explanatory view showing a schematic constitution of a sheet feeding apparatus mounted on the printer); and 

a motor configured to drive a first load by rotating in a first direction and to drive a second load by rotating in a second direction that is a reverse direction to the first direction (column 9, lines 4-22); and
a motor control apparatus (10 in fig. 2) configured to control the motor (LF motor 7), wherein the motor control apparatus comprising: 
	Akiyama discloses a speed determiner configured to determine a rotational speed of a rotor of the motor (Fig. 7, element 47); and 
a controller (55) having 
a first control mode (controller 17) for controlling a driving current flowing through the winding based on a current of a predetermined magnitude (fixed PWM driving controller 17 outputs a fixed PWM duty value which sets the driving current to a predetermined magnitude), and 
a second control mode (controller 47) for controlling a driving current flowing through the winding so that a deviation between a command speed representing a target speed of the rotor and a rotational speed determined by the speed determiner is reduced (column 14, lines 30-39), wherein 
the controller executes the first control mode without executing the second control mode (see selector 48 .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9-13 and 18- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 7334787 B2) in view of Katayama et al. (US 20160360046 A1).
Re. claims 9 and 20,  Akiyama discloses a motor control apparatus operable to control a motor implemented as driving means for an image forming apparatus (printer 
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Akiyama with the teaching of Katayama to implement  Akiyama control algorithm to be also used in an image reading apparatus where precise position control is required. 
Re. claim 10, the combination of Akiyama and Katayama discloses a reading unit (Katayama, Fig. 1, element 30) comprising a first transparent member (152) on which a document is placed, and a second reading device (201) configured to read an image of the document placed on the first transparent member, and a document feeding unit (34) comprising the conveying roller (see conveyance roller in Fig. 8), the first reading device and the discharging roller (40), and rotatably arranged with respect to reading unit (Katayama, Fig. 1, 30).
Re. claim 11, the combination of Akiyama and Katayama, discloses wherein the first reading device includes: a second transparent member (Katayama, 202) through which the first reading device reads the image of the document at the reading position; and a white reference member (Katayama, 213) , and the first reading device performs shading correction based on a reading result of the white reference member (Katayama,¶. [0051]), wherein the image reading apparatus comprises a moving unit 
Re. claim 12, the combination of Akiyama and Katayama discloses wherein the white reference member is provided in second transparent member, and the moving unit moves the white reference member between the read position and the predetermined position by moving second transparent member (Katayama, Figs. 3-4 and [0046]- [0063]).
Re. claim 13, the combination of Akiyama and Katayama discloses wherein the motor is configured to drive the discharging roller serving as the second load, by rotating in the second direction (see Katayama discharge roller pair40 discharging the sheet P).
Re. claim 18, the combination of Akiyama and Katayama discloses a detector configured to detect the driving current flowing through the winding of the motor, wherein a target value of a torque current component is set so that the deviation is reduced, and the second control mode is a control mode in which the driving current is 
Re. claim 19,  the combination of Akiyama and Katayama discloses wherein the motor is a stepping motor (see stepper LF motor 7 in Akiyama and pulse motor in Fig. 3 of Katayama).
Allowable Subject Matter
8.	Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SAID BOUZIANE/Examiner, Art Unit 2846